Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Status of claims
The amendment filed on 09/20/2021 is acknowledged. Claims 3, 5, 8-10, 16, 18, 25, and 26 have been canceled. Claims 1, 2, 4, 6, 7, 11-15, 17, 19-24, and 27 are under examination in the instant office action.  

Rejections withdrawn


Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are modified based on the amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12-15, 17, 22, and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 10-16, 18, 20, 24, and 25 of copending Application No. 16/477,417. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1, 5, 12-15, 17, 22, and 23 recite a nonwoven material comprising from about 10 to about 90% by weight of modified cellulose fibers, from about 10 to about 90% by weight of synthetic fibers, and a solution comprising a sanitizing agent.
The 16/477,417 application claims 1, 2, 10-16, 18, 20, 24, and 25 recite a nonwoven material comprising from about 10 to about 90% by weight of modified cellulose fibers, from about 10 to about 90% by weight of synthetic fibers, and a solution comprising a sanitizing agent.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 12-15, 17, 20, 22, and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 13-15, 17, 19, 21, 23, and 24 of copending Application No. 16/477,407. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1, 5, 12-15, 17, 20, 22, and 23 are discussed above and applied in the same manner.
The 16/477,407 application claims 1, 2, 13-15, 17, 19, 21, 23, and 24 recite a nonwoven material comprising from about 10 to about 90% by weight of modified cellulose fibers, from about 10 to about 90% by weight of synthetic fibers, and a solution comprising a sanitizing agent.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same nonwoven material.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments:


Claims 1, 2, 4, 6, 7, 11-15, 17, 19-24, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Champion et al. (US 2011/0220311 A1) in view of Dutkiewicz et al. (US 2015/0135457 A1).
Champion et al. teach a non-woven product as an antimicrobial disposable wipe comprising a blend of cellulosic fibers which contains carboxylic acid (weak acid) and synthetic fibers, a water soluble metal salt such as aluminum salt of sulfate or hydroxide, and quaternary ammonium salt, such as dialkyldimethyl ammonium chloride, in water solution; wherein there is ≥40% quat depletion for Al2(SO4)3 and benzyl-alkyl-dimethyl ammonium chloride (BAC) and wherein there is a metal ion charge equivalents to wood pulp fiber charge equivalents ratio of 0.1 to 45 (entire reference, especially abstract, paragraph 2, 11, 19, 20, 23, 26, 29, 32, figure 3, and claims 1-8). 
Champion et al. also teach the fibrous material containing 10-100% by weight of cellulosic fibers such as wood pulp and the fibrous material containing cellulosic fibers and synthetic fibers, thus the weight percentage of synthetic fibers is calculated to be from 0-90% based on the fibrous material (paragraph 32).
Champion et al. also teach the pulp sheets has basis weight of 250 to 900 g/m2 (meets the limitation of about 200 gsm in claim 12) and density of 0.05 to 0.6 g/cm3 (paragraph 35). The caliper (thickness) of the pulp sheets is calculated as 0.42 mm 3 density and 250 g/m2 basis weight ((250 g/m2)/(0.6 g/cm3)=0.42 mm) which meets the limitation in claim 13.
Champion et al. also teach the concentration of quaternary ammonium salt in the solution is 100 to 1000 ppm by weight (paragraph 29), i.e., 0.01-0.1%.
With regard to the limitation of aluminum leaching to solution being < about 200 ppm and the modified cellulose fibers have been modified to resist leaching of the aluminum-containing compound into the solution, Champion et al. teach spraying pulp sheet with Al2(SO4)3 solution in example 1 which is similar to the contacting fiber with aluminum-containing compound Al2(SO4)3 solution by spraying aluminum-containing compound onto fibers resulted in the treated fibers leaching < about 200 ppm aluminum from the cellulosic fibers according to the instant specification page 12, line 6-17; and thus the fibrous sheet treated with Al2(SO4)3 solution taught by Champion et al. would have same or similar aluminum leaching property. According to the instant specification (page 8, line 7-30) sulfate and hydroxide salts of aluminum are all suitable, i.e., the criticality of Al*OH)3 over Al2(SO4)3 is not established. Furthermore, according to the instant specification, during cleaning, a portion of the cationic compound in a cleaning liquid released from the nonwoven material can remain in the nonwoven material, thus reducing the sanitizing capacity of a cleaning wipe and cellulose fibers treated with metal salt solution, with metal salt fixed to the fibers, can repel a sanitizing agent from the surface of the nonwoven material (abstract, page 1, line 28-32, and page 2, line 13-14); Champion et al. teach adding metal cations in the form of dissolved metal salts to the solution to prevent adsorption of quaternary ammonium salts by the cellulosic fibers so that a greater percentage of the quaternary ammonium salts remain in the solution and are available for their use in sanitation; i.e., both Champion et al. and the instant invention are based on the same theory: treating fiber with metal salt resulting in the metal salt fixed the fiber and thus prevent the disinfectant such as quaternary ammonium salt from being trapped in the fiber and not being released from the fiber and thus resulting in reduced sanitizing capacity. Thus although Champion et al. are silent about metal salt not leaching from the treated fiber, the intended purpose of treating fiber with metal salts is to prevent quaternary ammonium salts being adsorbed onto the fiber and the metal salt need to be fixed to and not leached from the fiber for the quaternary ammonium salts not being adsorbed onto the fiber which is intended by Champion et al. with the inventive concept being the same, even if the leaching property of the composition taught by Champion et al. is not the same, it would be routine optimization to adjust the parameters of the preparation, such as different metal salts, different methods of treating fiber, different types of fiber, etc., to achieve the desired effect of quaternary ammonium salts not being adsorbed onto the fiber which is the result of metal salts not leaching from fiber. Please refer to MPEP 2144.05: [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Champion et al. also teach quaternary ammonium salt in water solution for providing antimicrobial action (paragraph 11), i.e., quaternary ammonium salts are sanitizing agent and also antimicrobial agent. Champion et al. also teach a mixture of benzylalkyldimethyl ammonium chloride and dialkyldimethyl ammonium chloride being used in solution (paragraph 29). Thus Champion et al. teach there being a sanitizing agent in solution and a further antimicrobial agent claimed in claim 23.

Champion et al. do not specify the exact same weight percentages of cellulosic fibers and synthetic fibers and the exact same concentration of quaternary ammonium salt in the solution in claim 19 and 27.
These deficiencies are cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside/overlaps with the range disclosed in the prior art or a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
The claimed range of modified cellulose fibers is from about 10 to about 90% by weight and the range of modified cellulose fibers taught in the prior art is 10-100% by weight and therefor, includes the claimed range. 
The claimed range of synthetic fibers is from about 10 to about 90% by weight and the range of synthetic fibers taught in the prior art is 0-90% by weight and therefor, includes the claimed range. 
The claimed range of concentration of quaternary ammonium salt in the solution is from about 0.05 to about 5% by weight and the range of concentration of quaternary 
Champion et al. do not specify the synthetic fibers being bi-component; the wipe having two or more layers; and the cross-direction wet (CDW) tensile strength (claim 15) and machine-direction dry (MDD) tensile strength (claim 17).
These deficiencies are cured by Dutkiewicz et al. who teach multi-layered disposable non-woven wipes for disinfecting and having the advantages of being soft, economical, and having sufficient in-use strength while maintaining flushability in conventional toilets and their associated wastewater conveyance and treatment systems comprising natural fibers such as aluminum modified wood pulp and synthetic fibers such as bi-component fiber with >250 g/in CDW and >1000 g/in MDD (abstract, paragraph 2, 63, 71, 76,79, 83,130, 132, 134, 140, and 141).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Champion et al. and Dutkiewicz et al. to specify the synthetic fibers in the wipes taught by Champion et al. being bi-component, the wipes taught by Champion et al. having multi-layered (two or more 

Response to Applicants’ arguments:
Applicants argue Champion et al. teach preventing quarterly amine from attaching itself to fiber, not preventing a metal from leaching into quarterly amine solution, and thus the claimed leaching property is not inherent in the composition taught by Champion et al.
However, this argument is not deemed persuasive. Applicants argument is addressed in the modified rejection above (underlined). The examiner would like to emphasis:
the inventive concept of Champion et al. is the same as that of the instant invention; thus although Champion et al. are silent about metal salt not leaching from the treated fiber, Champion et al. teach the same intended purpose of treating fiber with metal salts to prevent quaternary ammonium salts being adsorbed onto the fiber and the metal salt need to be fixed to and not leached from the fiber for the quaternary ammonium salts not being adsorbed onto the fiber. Even if the leaching property of the composition taught by Champion et al. is not exactly the same, it would be routine optimization to adjust the parameters of the preparation, such as different metal salts, different methods of treating fiber, different types of fiber, etc., to achieve the desired effect of quaternary ammonium salts not being adsorbed onto the fiber which is the result of metal salts leaching property from fiber. Please refer to MPEP 2144.05: [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference which appears to contain the exact same ingredients, same/similar method of preparing, and the same theory for the same inventive concept, the burden is properly shifted to applicant to show otherwise.  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612